PER CURIAM.
On April 1, 1977, Ernest Felton was charged by bill of information with simple burglary in violation of La.R.S. 14:62. After a trial by jury, he was found guilty as charged and was sentenced to serve six years at hard labor. On this appeal, defendant relies upon four assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.
DECREE
The conviction and sentence are affirmed.